Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a corrected notice of allowability to correct an inadvertent error in the examiner’s amendment from the previous Notice of Allowability.  

Preliminary Remarks
The amendment filed on 02/01/2021 has been entered.  Claims 1, 10, and 16 have been entered.  Claims 2, 8, and 17 have been canceled, and claims 24-26 have been added.

Reasons for Allowance
Claims 1, 3-7, 9-16, and 18-26 are allowed, and have been renumbered 1-23.

The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a device comprising a vessel including a single opening , where the vessel houses a source of lipids, and a chamber fluidly and directly connected to the opening of the vessel.  Further, the prior art fails to teach or fairly suggest immobilized lipase contained within the chamber and positioned within a flow path in the chamber along which the lipids flow when released from the vessel into the chamber where the opening transitions between retaining or releasing the lipids within the vessel in response to an application of 
The closet prior art is WO 2013/123139 A1-Margolin et al., and US 9227777 B2-Steven et al.  Margolin et al. teaches methods, compositions, and devices for supplying dietary fatty acid needs.  Steven et al. teaches a capsule containing nutritional ingredients and a method of delivery of a nutritional liquid from a capsule, such as lipids and micronutrients.  In combination, the above mentioned prior art references teaches a similar method and device for delivery of micronutrients to a source of nutritional formula, however, Margolin et al. and Steven et al. does not teach or fails to fairly suggest a device comprising a vessel including a single opening, where the vessel houses a source of lipids, and a chamber fluidly and directly connected to the opening of the vessel.  Further, the prior art fails to teach or fairly suggest immobilized lipase contained within the chamber and positioned within a flow path in the chamber along which the lipids flow when released from the vessel into the chamber where the opening transitions between retaining or releasing the lipids within the vessel in response to an application of pressure to at least a portion of the device.
The following is an examiner’s statement of reasons for allowance: for claim 10, the prior art fails to teach or fairly suggest a device comprising a vessel having an opening, where the opening is configured to transition from a first configuration in which the source of lipids is retained within the vessel and a second configuration in which the source of lipids is 
 The closet prior art is WO 2013/123139 A1-Margolin et al.  Margolin et al. teaches methods, compositions, and devices for supplying dietary fatty acid needs.  The above mentioned prior art teaches a similar device comprising a vessel and a source of lipids within the vessel, however, Margolin et al. does not teach or fails to fairly suggest a device comprising a vessel having an opening, where the opening is configured to transition from a first configuration in which the source of lipids is retained within the vessel and a second configuration in which the source of lipids is permitted to flow out of the opening in response to an application of pressure to at least a portion of the device.
 The following is an examiner’s statement of reasons for allowance: for claim 16, the prior art fails to teach or fairly suggest a method of passing a source of lipids that are stored in a device through a chamber of the device which contains immobilized lipase in order to hydrolyze the lipids by exposing the lipids to the lipase chamber, where the source of lipids is passed through the chamber in response to an application of pressure to at least a portion of the device.  Further, the prior art fails to teach or fairly suggest a method of outputting the hydrolyzed lipids from the chamber of the device and adding the hydrolyzed lipids to a nutritional formula; where the nutritional formula is flowed past the device as the hydrolyzed lipids 
The closet prior art is WO 2013/123139 A1-Margolin et al. and US 4629742-Brady et al.  Margolin et al. teaches methods, compositions, and devices for supplying dietary fatty acid needs. Brady et al. teaches a process for the hydrolysis of fats, with immobilized lipase. The above mentioned prior art teaches a similar device comprising a vessel and a source of lipids within the vessel, however, Margolin et al. does not teach or fails to fairly suggest a method of passing a source of lipids that are stored in a device through a chamber of the device which contains immobilized lipase in order to hydrolyze the lipids by exposing the lipids to the lipase chamber, where the source of lipids is passed through the chamber in response to an application of pressure to at least a portion of the device.  Further, the prior art fails to teach or fairly suggest a method of outputting the hydrolyzed lipids from the chamber of the device and adding the hydrolyzed lipids to a nutritional formula; where the nutritional formula is flowed past the device as the hydrolyzed lipids are added to the nutritional formula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 15, lines 2 and 4; pg. 16, lines 1-2, and 13-14; pg. 17, lines 22-23, filed 01/11/2021, with respect to independent claims 1 and 10, and the dependent claims have been fully considered and are persuasive.  The rejection of 10/09/2020 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this examiner’s amendment was given in an interview with Attorney Jacqueline Nguyen on 02/01/2021 (Attorney Nguygen submitted the proposed amendments via PAIR and an email received on 02/01/2021; this is also in response to an Examiner's initiated interview conducted on 01/29/2021).  This is being reiterated from the previous office action.  Claims 1, 10, and 16 have been amended and claims 24-26 have been added. 

The application has been amended as follows: claim 1 has been amended to recite the following: 
1.	(Currently Amended) A device comprising:
	a vessel including a single opening, wherein the vessel houses a source of lipids;

	immobilized lipase contained within the chamber and positioned within a flow path in the chamber along which the lipids flow when released from the vessel into the chamber, wherein the opening transitions between retaining or releasing the lipids within the vessel in response to an application of pressure to at least a portion of the device; and
	an outlet through which the lipids flow after passing through the chamber.

The application has been amended as follows: claim 10 has been amended to recite the following: 
10.	(Currently Amended) A device comprising:
	a vessel having an opening;
	a source of lipids contained within the vessel;
wherein the opening is configured to transition from a first configuration in which the source of lipids is retained within the vessel, and a second configuration in which the source of lipids is permitted to flow out of the opening in response to an application of pressure to at least a portion of the device,
	a chamber coupled to the opening in the vessel;
	an output assembly coupled to the chamber; 
	a flow path extending from the opening in the vessel, through the chamber, and through the output assembly along which the lipids flow through the device when released from the vessel; and

The application has been amended as follows: claim 16 has been amended to recite the following: 
16.	(Currently Amended) A method of supplementing a nutritional formula with hydrolyzed lipids, the method comprising:
	passing a source of lipids stored in a device through a chamber of the device that contains immobilized lipase in order to hydrolyze the lipids by exposing the lipids to the lipase in the chamber, wherein the source of lipids is passed through the chamber in response to an application of pressure to at least a portion of the device;
	outputting the hydrolyzed lipids from the chamber of the device; and 
	adding the hydrolyzed lipids to the nutritional formula;
wherein the nutritional formula is flowed past the device as the hydrolyzed lipids are added to the nutritional formula.

Add the following claims: 

24.	(New)  The device of claim 1, wherein the vessel is compressible, and wherein the opening transitions between retaining or releasing the lipids within the vessel in response to compressing the vessel in which the source of lipids is housed. 


 
26.	(New)  The method of claim 16, wherein the source of lipids is passed through the chamber in response to compression of the at least a portion of the device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799